511 So. 2d 558 (1987)
THE FLORIDA BAR, Complainant,
v.
John B. BATMAN, Respondent.
No. 69544.
Supreme Court of Florida.
August 20, 1987.
John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and David G. McGunegle, Branch Staff Counsel, Orlando, for complainant.
Carol Haber, of Welsh & Telander, Miami, for respondent.
PER CURIAM.
This is a bar disciplinary proceeding in which the referee found that respondent, John B. Batman, had testified falsely concerning his practice of law in representing clients during his time of suspension for nonpayment of bar dues. The referee further found that respondent violated Disciplinary Rules 1-102(A)(3), 1-102(A)(4), 1-102(A)(5), and 1-102(A)(6), of The Florida Bar Code of Professional Responsibility, and recommended a public reprimand by the Board of Governors and assessment of the costs incurred in this proceeding.
Neither party seeks review of the referee's report. In accordance with rule 3-7.6(c)(6) of the Rules Regulating The Florida Bar, we approve the referee's findings and adopt the recommended discipline. We direct that respondent, John B. Batman, shall be publicly reprimanded by the Board of Governors. The costs of this proceeding are taxed against respondent. Judgment is entered against John B. Batman in the amount of $903.74, for which sum let execution issue.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.